Metcalf, J.
There is no legal ground for the support of these exceptions. It is too plain and well established to require the citation of authorities, that the jury were correctly instructed .that the burden of proof was on the plaintiff to show that he was in the exercise of ordinary care, that is, reasonable care, when he was injured, and that his injury was caused solely by the defendant’s negligence. Even if the defendant, by neglecting to attach three bells to some part of his horse’s harness, incurred a penalty of twenty dollars, under the Gen. Sts. c. 77, § 4, and thus rendered himself liable to the plaintiff for all dam ages sustained by him “by reason of such offence,” he certainly did not, by that neglect, render himself liable for the injury inflicted on the plaintiff, unless that injury was caused solely by that neglect. Kidder v. Dunstable, 11 Gray, 342.
Exceptions overruled»